Name of Subscriber: Principal Amount: $ UNIVERSAL TRACKING SOLUTIONS, INC. SUBSCRIPTION AGREEMENT UP TO 3,000, AT $. AGREEMENTdated as of the date set forth below, by and between Universal Tracking Solutions, Inc., a Nevada corporation (the “Company”) having a principal office at 3317 S. Higley Rd., Suite 114-475, Gilbert, Arizona, 85297, and the person or entity whose signature appears at the end of this Agreement (the “Investor”). WITNESSETH: WHEREAS,the Company desires to sell shares of its Common Stock (the “Stock”) in the aggregate amount of not more than U.S. $300,000 to certain persons, including the Investor. WHEREAS,the Investor wishes, pursuant to the terms and conditions hereinafter set forth, to purchase the amount of Shares set forth on the signature page of this Agreement. NOW THEREFORE,in consideration of the premises, and the respective representations and warranties hereinafter set forth, the Company and the Investor agree as follows: 1. SUBSCRIPTION. Upon the terms and subject to the conditions of this Agreement, the Investor, intending to be legally bound, hereby irrevocably subscribes for and agrees to purchase the amount of the Company’s Shares indicated on the signature page hereof. 2. PURCHASE AND CLOSING. The Investor delivers herewith the consideration in United States dollars (the “Purchase Price”) required to purchase the Shares subscribed for hereunder. The Purchase Price is being paid simultaneously herewith by delivery to the Company of a wire transfer or check payable to the Company in the amount of the Purchase Price. 2.2 At the Closing, the Company will deliver the following to the Investor: (a) a certificate, in due and proper form, representing the Shares purchased; and (b) a counterpart of this Agreement executed by the Company. 3. INVESTOR REPRESENTATIONS AND WARRANTIES. The Investor hereby acknowledges, represents and warrants to, and agrees with, the Company as follows: -1- 3.1 The undersigned acknowledges his understanding that the offering and sale of the Shares are restricted and will be included in a Registration Statement to be filed with the Securities and Exchange Commission. In furtherance thereof, the undersigned represents and warrants to and agrees with the Company that the undersigned has the financial ability to bear the economic risk of his investment, has adequate means for providing for his current needs and personal contingencies and has no need for liquidity with respect to his investment in the Company. 3.2 The Investor: (a) has been given the opportunity to askquestions of and receive answers from the Company concerning the terms and conditions of the offering and other matters pertaining to this investment, and has been given the opportunity to obtain such additional information necessary to verify the accuracy of the information contained in the Documents or that which was otherwise provided in order for him to evaluate the merits and risks of purchase of the Stock to the extent the Company possesses such information or can acquire it without unreasonable efforts or expense, and has not been furnished any other offering literature or prospectus except as mentionedherein or in the Documents; (b) has been provided an opportunity to obtain additional information concerning the offering, the Company and all other information to the extent the Company possesses such informationor can acquire it without unreasonable effort or expense; (c) has not been furnished with any oral representation or oral information in connection with the offering of the Stock which is not contained in the Documents; and (d) has determined that the Stock is a suitable investment for him/her and that at this time (s)he could bear a complete loss of his investment. 3.3 The undersigned is not relying on the Company thereof with respect to economic considerations involved in this investment.The undersigned has relied on the advice of, or has consulted with, in regard to the economic considerations involved in this investment, only those persons, if any, named as Purchaser Representative. The undersigned is capable of evaluating the merits and risks of this investment on the terms and conditions set forth in the Documents and each has disclosed to the undersigned in writing (a copy of which is annexed to this agreement) the specific details of any and all past, present or future relationships, actual or contemplated, between himself and the Company or any affiliate or subsidiary of any of the foregoing; 3.4 If the Investor is a corporation, partnership, trust or other entity, the person signing this Subscription Agreement on behalf of such entity has been duly authorized by such entity to do so; 3.5 No representation or warranties have been made to the Investor by the Company, or any officer, employee, agent, affiliate or subsidiary of the Company, other than the representations of the Company herein. -2- 3.6 The undersigned confirms that the decision to subscribe for the Stock was not made as a result of any material information about the Company’s affairs that had not been publicly disclosed; 3.7 The undersigned acknowledges that: (a) the undersigned is purchasing the Stock pursuant to an exemption under the Act on the basis that the undersigned is sophisticated and, as a consequence: (i) is restricted from using most of the civil remedies available under securities legislation, (ii) may not receive information that would otherwise be required to be provided to him under securities legislation, and (iii) the Company is relieved from certain obligations that would otherwise apply under securities legislation; (b) the Stock is being purchased by the undersigned as principal for investment only and not with a view to the distribution thereof, and the undersigned is not participating directly or indirectly in any underwriting of the Stock. (c) the undersigned has had an opportunity to ask questions of, and receive answers from persons acting on behalf of the Company; 3.8 The foregoing representations, warranties and agreements shall survive the Closing. 4. INVESTOR AWARENESS. The Investor acknowledges, represents, agrees and is aware that: 4.1 No Federal or state agency has passed on the Stock or made any finding or determination as to the fairness of this investment; 4.2 There are substantial risks incident to the purchase of Stock; and 4.3 The foregoing acknowledgments, representations, warranties and agreements shall survive the Closing Date and the return of subscriber’s funds if subscriptions are not accepted. -3- 5. INDEMNITY. The Investor agrees to indemnify and hold harmless the Company and each other person, if any, who controls it withinthe meaning of Section 15 of the Securities Act of 1933, as amended (the “Act”) against any and all loss, liability, claim, damage and expense whatsoever (including, but not limited to, any andall expenses whatsoever reasonably incurred in investigating, preparing for ordefending against any litigation commenced or threatened or any claimwhatsoever) arising out of or based upon any false representation or warrantyor breach or failure by the Investor to comply with any covenant oragreement made by the Investor herein. 6. COMPANY REPRESENTATIONS AND WARRANTIES. The Company hereby acknowledges, represents and warrants to, and agrees with the Investor (which representations and will be true and correct as of the date of the Closing as if the Agreement were made on the date of Closing) as follows: 6.1 The Company has been duly organized, is validly existing and is in good standing under the laws of Nevada. 6.2 The Company has all requisite corporate power and authority to execute and deliver this Agreement and to perform its obligations hereunder. The execution and delivery of this Agreement by the Company do not, and the performance of its obligations hereunder will not, violate or conflict with any provision of the Company’s Certificate of Incorporation or Bylaws.All corporate action on the part of the Company required for the authorization, execution and delivery of this Agreement and the performance of its obligations hereunder, including the issuance and delivery of the Stock, have been taken. This Agreement has been duly executed and delivered by the Company, and assuming due execution and delivery by the Purchaser, constitutes a valid and legally binding obligation of the Company enforceable in accordance with its terms, except as limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of general application affecting enforcement of creditors’ rights generally and (ii) equitable principles relating to the availability of specific performance, injunctive relief and other equitable remedies. 6.3 The Stock which are being purchased by the Purchaser hereunder are duly authorized and, when issued, sold and delivered in accordance with the terms hereof, will be duly and validly issued, and, based upon the representations of the Purchaser in this Agreement, will be issued in compliance with the registration requirements of all applicable federal and state securities laws. The Common Stock issuable is duly authorized and has been duly and validly reserved for issuance and, upon issuance to the Purchaser in accordance with the terms of the Subscription Agreement, will be duly and validly issued, fully paid and non assessable, and issued in compliance with the registration requirements of all applicable federal and state securities laws or exemption therefrom, as presently in effect, of the United States and will be freely tradable without further restriction. 6.4 The execution and delivery by the Company of, and the performance by the Company of its obligations under this Agreement in accordance with the terms of this Agreement will not contravene any provision of applicable law or the charter documents of the Company or any agreement or other instrument binding upon the Company, or any judgment, order or decree of any governmental body, agency or court having jurisdiction over the Company, and no consent, approval, authorization or order of, or qualification with, any governmental body or agency is required for the performance by the Company of its obligations under this Agreement in accordance with the terms of this Agreement. -4- 6.6 The Company is not in violation of its charter or bylaws and is not in default in the performance of any bond, debenture, note or any other evidence of indebtedness or any indenture, mortgage, deed of trust, license, contract, lease or other instrument to which the Company is a party or by which it is bound, or to which any of the property or assets of the Company is subject, except such as have been waived or which would not have, singly or in the aggregate, a material adverse effect on the Company, taken as a whole. 6.8 The execution and delivery by the Company of, and the performance by the Company of its respective obligations under this Agreement will not contravene any provision of law known by the Company to be applicable to it, or the charter documents of, the Company or any subsidiary of the Company, or any judgment, order or decree of any governmental body, agency or court having jurisdiction over the Company or any subsidiary of the Company and no consent, approval, authorization or order of, or qualification with, any governmental body or agency is required for the performance by the Company of its obligations under this Agreement in accordance with the terms of this Agreement. 6.9 There is no material litigation or governmental proceeding pending, or to the knowledge of the Company, threatened against, or involving the property or the business of the Company, or, to the best knowledge of the Company which would adversely affect the condition (financial or otherwise), business, prospects or results of operations of the Company, taken as a whole. 6.10 The foregoing representations, warranties and agreements shall survive the Closing. 7. MISCELLANEOUS. 7.1 Modification.
